EXHIBIT 10.1

[dskx_ex10z1002.gif] [dskx_ex10z1002.gif]

January 5th, 2016

Dear Mark,

It is my pleasure to extend the following offer of full-time employment to you
on behalf of DS Healthcare Group, Inc. This offer is contingent upon your
satisfactory completion of a pre-employment confidentiality agreement, standard
background check and our receipt of your identity/employment eligibility.

Title: CFO

Reporting Relationship: You will report to Renee Barch-Niles, CEO

Start Date: Your first day of employment at the Company will be Tuesday, January
12th, 2016.

COMPENSATION PACKAGE:

Base Salary: Your starting base salary will be $185,000 on an annualized basis
(subject to applicable withholdings), payable in accordance with the Company’s
standard payroll practices.

Bonus: You will be offered an annual, one-time bonus based upon company
performance, individual job performance and completion of assigned projects.
Bonus targets will be set together with the CEO on an annual basis. The overall
target for the annual bonus will be 50% of your base salary.

Car Allowance: A $600 car allowance will be paid on a monthly basis (subject to
applicable withholdings), payable in accordance with the Company’s standard
payroll practices.

Equity Grant:  DS Healthcare Group, Inc. will grant you 300,000 shares of
restricted stock of the Company (NASDAQ: DSKX) that will vest every month that
you are employed by the Company at a rate of 6,250 shares per month for 48
months for a total that equals 300,000 shares. Change of Control: If the Company
is acquired, all 300,000 shares will automatically be vested regardless of how
many months you have been employed by the Company.

Make-Whole: Should  the block of shares issued drop below a $1 million valuation
in a twelve month period following the start date, the company shall issue
additional shares to the you to meet a $1 million (1,000,000) valuation. This
make-whole provision will have a $3.30 per share price floor.

Benefits: The company will cover Health, Dental, Vision and Disability
insurance. You will be eligible to participate in the Company’s other benefit
plans such as 401K available to other employees of the Company generally,
subject to the terms and conditions of such plans as they may be amended from
time to time.





1601 Green Road Pompano Beach, FL 33064 USA

Telephone: 888-404-7770     Fax: 646-219-2572     Web: www.dslaboratories.com




--------------------------------------------------------------------------------

Severance: Should termination of the executive by the company occur without
cause in the first 12 months from the start date of the executive, the company
shall pay 6 months of severance paid over six months through the company’s
bi-monthly payroll. In the event that termination without cause occurs more than
12 months after the start date of the executive, the company shall pay 12 months
of severance paid over 12 months through the company’s bi-monthly payroll.  

Holidays and Personal Time Off: You will be entitled to three (3) weeks of
vacation time (on an annualized basis), which will accrue to you in accordance
with the Company’s policies. You may use such personal time off at a time or at
times which do not unreasonably interfere with your duties to the Company and
the Company’s business. In addition, you will be eligible for same the same
number of paid holidays (10 days for 2016) and sick days as offered generally to
employees of the company in accordance with Company policy.

Proprietary Information, Intellectual Property and Non-Competition Agreement:

As a condition of your employment with the company, you will be asked to sign
the company’s standard confidentiality, invention assignment and Non-compete
agreement (the “proprietary Information Agreement”). A copy of this agreement is
attached for your review. Please review the Proprietary Information Agreement
and be prepared to sign a copy on your first day of work.

You acknowledge that this offer letter, along with the Proprietary Information
Agreement, any Company plan documents governing applicable benefits and
applicable Company policies, may be amended from time to time in accordance with
their respective terms.

If you are in agreement with the above, please indicate your acceptance of this
employment offer from the Company by signing where indicated below and returning
it to Renee Barch-Niles in person or by email at Renee@dslaboratories.com.

Mark, you are joining DS Healthcare at a very exciting time of evolution and we
are confident that you will be an outstanding contributor for the long-term
development of our growing organization. I look forward to welcoming you to the
Executive Leadership Team and having you join the DS Healthcare family.

Sincerely,




Renee Barch-Niles

Chief Executive Officer

DS Healthcare Group, Inc.

1.646.373.1738 direct • renee@dslaboratories.com

AGREED AND ACCEPTED BY:

/s/ Mark Brockelman

Mark Brockelman

January 11, 2016

Date





1601 Green Road Pompano Beach, FL 33064 USA

Telephone: 888-404-7770     Fax: 646-219-2572     Web: www.dslaboratories.com


